DETAILED ACTION
Claims 23-42 are considered in this office action. Claims 23-42 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-25, 26, 30-36, 37, 39-42are  rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Tesla. 

Regarding Claim 23,  Tesla teaches An electrical vehicle control system for an electrical vehicle (Page 1 Tesla Car), wherein the electrical vehicle control system includes: 
(i) a first system layer for hosting a software application management and infotainment arrangement (SAMI) for providing a graphical user interface for controlling operating parameters by a user of the electrical vehicle (Page 1 Tesla App Touch Screen) ; 

and (iii) a third modular layer including the functional modules of the electrical vehicle (Page 3 Forward / Reverse/ Stop), wherein (A) the first system layer is operable to control operating parameters provided by the second system layer for controlling driving characteristics of the electrical vehicle, wherein the driving characteristics include at least one of: (i) a selection of automatic or manual drive-train manners of operation; (ii) acceleration characteristics of the motor controller when providing power in operation to an electrical motor of the electrical vehicle; (iii) demand response functionality provided by the electrical vehicle when connected to a power grid; (iv) a manner of electrical power transfer between the battery unit and the electrical motor when the electrical vehicle is driven in operation; and (v) an economy of power utilization within the electrical vehicle in respect of cabin heating and battery unit charge depletion (Stop/Forward/Reverse/ Lock / Honk Hron/ Flash Lights: Page 2-5);
 and (B) the second system layer includes a data communication bus for exchanging data between the functional modules, and the data communication bus is operable to provide data to the first 2Application No.: 16/605,130 Docket no: DETROIIUS Preliminary Amendment system layer for the software application management and infotainment arrangement (SAMI) to perform data analysis, strategic control and/or reporting to a user of the electrical vehicle (#to limit you want to charge your vehicle to @1:01-1:03 Page 2).  

Similarly Claim 34 is rejected on the similar rational . 

Regarding Claim 24,  Tesla teaches the electrical vehicle control system of claim 23, wherein the functional modules (132 to 138) are communicably coupled with a sensor arrangement (140) 
Similarly Claim 35 is rejected on the similar rational . 

Regarding Claim 25,  Tesla teaches the electrical vehicle control system of claim 23. 

Tesla inherently teaches wherein the second system layer is operable to couple user control signals directly from the user to the third modular layer, when the user control signals relate to safety critical functions during driving of the electrical vehicle (Page 2 # Summon Feature : Tesla teaches various other safety functions such as honking / braking / switching the lights on and via app when performing the Summon Feature)   .  

Similarly Claim 36 is rejected on the similar rational . 


Regarding Claim 26,  Tesla teaches The electrical vehicle control system of claim 23, wherein the third modular layer (130) includes: (i) a braking arrangement of the electrical vehicle for controlling braking of the electrical vehicle when driven in operation; (ii) a motor control arrangement of the electrical vehicle for controlling power delivered to an electrical motor for propelling the electrical vehicle when in operation; (iii) a battery management system of the electrical vehicle for controlling discharging and charging of a battery unit of the electrical vehicle, wherein the battery unit is operable to provide operating power to the electrical vehicle; 
  Similarly Claim 37 is rejected on the similar rational . 

Regarding Claim 30,  Tesla teaches The electrical vehicle control system of claim 23. Tesla also teaches wherein the first system layer is operable to organize a vehicle information log to be sent to a user on a user device, for remotely providing the user with information regarding a status of the vehicle (Page 2 Rated Range).
 Similarly Claim 40 is rejected on the similar rational . 

Regarding Claim 31,  Tesla teaches the electrical vehicle control system of claim 30, Tesla also teaches wherein the user device includes a remote graphical user interface for the software application management and infotainment arrangement (SAMI) to provide user control of the operating parameters of the electrical vehicle (Page 2-4 #Summon Feature).  
Similarly Claim 41 is rejected on the similar rational . 

Regarding Claim 32,  Tesla teaches The electrical vehicle control system of claim 30, Tesla also teaches wherein the status of the vehicle may be at least one of: a geographical location of the vehicle, a state of charge of the battery unit of the vehicle, a cabin temperature of the vehicle(Pages 2-4: #Rated Range / Page 7 Interior Temp).  

Regarding Claim 33,  Tesla teaches The electrical vehicle control system of claim 24. Tesla also teaches wherein the sensor arrangement (140) is communicably coupled with the software 
Similarly Claim 43 is rejected on the similar rational . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 28-29 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tesla in view of Uyeki (US20120109519) and herein after will be referred as Uyeki.

Regarding Claim 28,  Tesla teaches The electrical vehicle control system of claim 27. Uyeki teaches wherein the first system layer is operable to organize rescue, maintenance and servicing schedules for the electrical vehicle, based upon sensor data received from the second system layer and/or from the third system layer (See At least Abstract : “A battery electric vehicle (BEV) routing apparatus and methods are presented for routing to a charging station, in which a vehicle navigation system obtains current utilization and compatibility information from a live database and uses this to selectively route the vehicle to a charging station having available chargers compatible with the vehicle.” Here routing the vehicle to charging station based on the usage parameter is being interpreted as servicing the vehicle based on the sensor data).
Similarly Claim 38 is rejected on the similar rational . 

Regarding Claim 29,  Tesla teaches electrical vehicle control system of claim 23. Uyeki also teaches wherein the first system layer is operable to organize a vehicle driving route for the electrical vehicle in response to user instructions and a state of charge of the battery unit of the electrical vehicle ( See Abstract: “A battery electric vehicle (BEV) routing apparatus and methods are presented for routing to a charging station, in which a vehicle navigation system obtains current utilization and compatibility information from a live database and uses this to selectively route the vehicle to a charging station having available chargers compatible with the vehicle”).  
Similarly Claim 39 is rejected on the similar rational . 

Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Tesla in view of Uyeki (US20120109519) and herein after will be referred as Uyeki.
	
Regarding Claim 27,  Tesla teaches The electrical vehicle control system of claim 23. 

Tesla teaches the app/ platform for controlling the vehicle systems and it would be beneficial to make sure check the app to make sure the app is performing according to the input command to promote the safety of the operation. Hence testing or monitoring for fault conditions would have been obvious to a person skilled in the art to promote safety of the operation. 


Hence  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tesla to incorporate the teachings of obvious variation to include wherein the first system layer is operable to monitor for fault conditions developing in the second and third system layers, by comparing against historical sensor data stored by the first system layer (110) in data memory. Doing so would promote the safety of the vehicle operation. 

Similarly Claim 38 is rejected on the similar rational . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR101752159B1 : teaches A navigation device is disclosed. The navigation device includes an input unit for inputting destination information from a user, a battery remaining amount detecting unit for measuring a remaining battery amount of the electric vehicle, a storage unit for storing a history of electric car charging, a display And the battery remaining amount measured by the battery remaining amount detecting unit, whether the vehicle can travel from the current position to the destination is calculated. If the vehicle cannot travel to the destination, the electric vehicle is most frequently visited And a processor for controlling the display unit to preferentially guide the route to the closest point from the current position among the respective points of the charging station.

JP2011013893A : teaches The present invention provides information on the congestion status of a charging station when a host vehicle arrives. SOLUTION: The degree of congestion (congestion) of charging station candidates when the on-vehicle device 30 mounted on the electric vehicle EVn arrives at a charging station candidate that is a charging station that can be reached from the remaining battery level of the own vehicle. It has notifying means such as a display 38 for notifying the passenger of the situation. In this case, the in-vehicle device 30 performs such notification by predicting the congestion degree of the charging station candidate based on the position information of the other vehicles existing around the charging station candidate and the remaining battery level.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668